Title: From George Washington to Philip John Schuyler, 20 February 1781
From: Washington, George
To: Schuyler, Philip John


                        
                            Dear Sir
                            New Windsor Feby 20th 1781
                        
                        The perplexed State of our Military Affairs—generally—and the embarrassments with which I am (or more
                            properly speaking, have been, for they are not so great now as they were) surrounded in this quarter, must appologize for
                            my not acknowledging the receipt of your obliging favor of the 21st Ulto Sooner.
                        It is with peculiar pleasure I hear that Maryland has acceded to the Confederation, & that Virginia
                            has yielded her claim to the Country West of Ohio—Great good, I hope, will result from these measures—The first will,
                            undoubtedly, enable Congress to speak with more decision in their requisitions of the respective States—with out which it
                            is physically impossible to prosecute the war with success, great as our expences are. The other will smooth the
                            way—& aid taxation by reconciling jarring interests—removing jealousies—and establishing a fund.
                        There are other measures lately adopted in Congress with which I am highly pleased—the establishing of
                            Ministers (in place of Boards) for the departments of War—Finance—and foreign Affairs—Proper Powers to, and a judicious
                            choice of men to fill these departments, will soon lead us to system, order & œconomy—without which our Affairs,
                            already on the brink of Ruin, would soon have been passed redemption—I enjoy by anticipation the benefit of these
                                resolves—I hear with infinite pleasure (though no nomination has yet taken place) that you are
                            generally spoken of for the department of War. at the same time I learn with pain from Colo. Hamilton that your acceptance
                            of it is doubtful if the choice should fall on you.
                        I am perfectly aware of all your objections—I feel their force—but they ought not to prevail—Our Affairs are
                            brought to an awful Crisis—Nothing will recover them but the vigorous exertions of Men of abilities who know our wants,
                            & the best means of supplying them—these Sir without a compliment I think you possess—why then, the department
                            being necessary, should you shrink from the duty of it. The greater the chaos, the greater will be your merit in bringing
                            forth order—and to expect to tread the different walks of public life without envy and its concomitants, is more than has
                            yet fallen to the lot of human kind.
                        To express my wishes on the subject, under the prospect of your election, is the cause of my giving you the
                            trouble of a letter at this moment as I should be exceedingly concerned at your refusal to become the Minister of War if
                            the choice should fall on you.
                        I hope the motion you made or was about to make, to request the Eastern States to join in a Convention for
                            the purposes therein expressed was readily agreed to. the objects were important—the ends valuable if they can be
                            obtained.
                        On the 15th I was, in appearance & expectation, on the eve of a journey to Rhode Island, as Mrs
                            Hamilton & Mrs Washington were on a propos’d one to Albany. Some important dispatches prevented my setting off
                            next morning & an intervention of occurrences since has not only render’d the time of, but the journey itself,
                            somewhat uncertain. We all join in best wishes—& respectful regards for Mrs Schuyler, yourself & family
                            With much truth & sincere Affecte I am Dr Sir Yr most Obedt Sert
                        
                            Go: Washington
                        
                    